NO. 12-11-00246-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                 §

WILLIS JACKSON,                                        §        ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This original proceeding arises out of a suit affecting the parent-child relationship.
M.L.M.J., a child, is the subject of the suit and has resided with her maternal aunt since the
underlying suit was filed.          In his petition, the child’s father requests a writ of mandamus
directing the trial court to vacate its temporary orders signed on May 12, 2011, and return the
child to him. The father has also filed a motion for emergency relief requesting that the final
hearing set for August 18, 2011, be stayed until this court’s resolution in this proceeding.
         The motion for emergency relief and the petition for writ of mandamus are denied. See
TEX. R. APP. P. 52.8(a).
Opinion delivered August 17, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)